                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 1 of 16



 1   Rosanne L. Mah (State Bar No. 242628)
     Email: rmah@zlk.com
 2   LEVI & KORSINSKY, LLP
     44 Montgomery Street, Suite 650
 3   San Francisco, CA 94104
     Telephone: (415) 373-1671
 4   Facsimile: (415) 484-1294

 5   Counsel for Plaintiff

 6   [Additional Counsel listed on signature block.]

 7
 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
11
12   Carol Bryden-Moore, an individual,                Case No. _______________
13                                                     COMPLAINT FOR VIOLATION OF THE
                              Plaintiff,               SECURITIES EXCHANGE ACT OF 1934
14
            vs.
15                                                     JURY TRIAL DEMANDED
     NANOMETRICS, INC., BRUCE C. RHINE,
16   PIERRE-YVES LESAICHERRE, EDWARD J.
     BROWN, JR., ROBERT DEUSTER,
17   CHRISTOPHER A. SEAMS, TIMOTHY J.
     STULTZ, AND CHRISTINE A. TSINGOS,
18
                              Defendants.
19
20
21
22
23
24
25
26
27
28
30
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 2 of 16



 1          Plaintiff Carol Bryden-Moore (“Plaintiff”), by her undersigned attorneys, alleges upon
 2   information and belief, except for his own acts, which are alleged on knowledge, as follows:
 3                                       NATURE OF THE ACTION
 4          1.           Plaintiff brings this action against Nanometrics, Inc., a Delaware corporation
 5   (“Nanometrics,” or the “Company,”) and Nanometrics’ Board of Directors (collectively, the “Board”
 6   or the “Individual Defendants,” as further defined below) for violations of Section 14(a) and 20(a) of
 7   the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a).
 8   Specifically, Defendants solicit stockholder approval in connection with the proposed merger of the
 9   Company with Rudolph Technologies, Inc. (“Rudolph”) a leading science and technology company,
10   through a Registration statement filed with the U.S. Securities and Exchange Commission (the
11   “SEC”), that omits material facts necessary to make the statements therein not false or misleading.
12   Stockholders need this material information to decide whether to tender their shares or pursue their
13   appraisal rights.
14          2.           On June 24, 2019, the Company announced that it had entered into a definitive
15   agreement (the “Merger Agreement”), pursuant to which Nanometrics and Rudolph would combine
16   in a merger of equals, whereby Rudolph stockholders will receive 0.8042 shares of Nanometrics
17   common stock for each Rudolph share (the “Proposed Transaction”). Upon completion of the
18   merger, current Nanometrics stockholders will own approximately 50% and current Rudolph
19   stockholders will own approximately 50% of the combined company.
20          3.           In connection with the Proposed Transaction, on August 15, 2019, the Company
21   filed a Preliminary Registration Statement on Form S-4 Registration Statement (the “Registration
22   Statement”) with the SEC.        The Registration Statement is materially deficient and misleading
23   because, inter alia, it omits material information concerning the analyses performed by the
24   Company’s financial advisor in connection with the Proposed Transaction, Barclays Capital Inc.,
25   (“Barclays”). The omission of such material information constitutes a violation of Sections 14(a) and
26   20(a) of the Exchange Act, as stockholders need such information in order to cast a properly
27   informed vote on the Proposed Transaction.
28          4.           For these reasons and as set forth in detail herein, Defendants have violated
30
                                            1             Case No. _______________
31          COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 3 of 16



 1   Sections 14(a) and 20(a) of the Exchange Act. Judicial intervention is warranted here to prevent
 2   irreparable harm to the Company’s stockholders. Accordingly, Plaintiff seeks to enjoin the Proposed
 3   Transaction or, in the event the Proposed Transaction is consummated, recover damages resulting
 4   from the Individual Defendants’ violations of these laws.
 5                                      JURISDICTION AND VENUE
 6           5.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
 7   Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
 8   violations of Sections 14(a) and 20(a) of the Exchange Act.
 9           6.        The Court has personal jurisdiction over each of the Defendants because each
10   conducts business in and maintains operations in this District or is an individual who either is present
11   in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to
12   render the exercise of jurisdiction by this Court permissible under traditional notions of fair play and
13   substantial justice.
14           7.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
15   § 78aa, as well as pursuant to 28 U.S.C. § 1391, because: (i) the conduct at issue took place and had
16   an effect in this District; (ii) Nanometrics maintains its principal place of business in this District and
17   each of the Individual Defendants, and Company officers or directors, either resides in this District
18   or has extensive contacts within this District; (iii) a substantial portion of the transactions and
19   wrongs complained of herein occurred in this District; (iv) most of the relevant documents pertaining
20   to Plaintiff’s claims are stored (electronically and otherwise), and evidence exists, in this District;
21   and (v) Defendants have received substantial compensation in this District by doing business here
22   and engaging in numerous activities that had an effect in this District.
23                                                  PARTIES
24           8.        Plaintiff, at all relevant times, is the owner of shares of Nanometrics common stock.
25           9.        Defendant Nanometrics is a leading provider of advanced, high-performance
26   process control metrology and inspection solutions used primarily in the semiconductor
27   manufacturing industry, as well as in the fabrication of other solid-state devices and components in
28   the optoelectronic, LED and storage industries, and more recently in the industrial, aerospace and
30
                                            2             Case No. _______________
31          COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                   Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 4 of 16



 1   scientific research markets. Nanometrics’ principal executive offices are located at 1550 Buckeye
 2   Drive, Milpitas, California 95035. Nanometrics’ common stock is traded on the NASDAQ under
 3   the symbol “NANO.”
 4           10.      Defendant Bruce C. Rhine (“Rhine”) has served as Nanometrics’ Chairman of the
 5   Board of Directors since July 2007 and as a director since July 2006.
 6           11.      Defendant Pierre-Yves Lesaicherre (“Lesaicherre”) has served as Nanometrics as
 7   President, Chief Executive Officer and Director since November 2017.
 8           12.      Defendant Edward J. Brown, Jr. (“Brown”) has served as a director since February
 9   2013.
10           13.      Defendant Christopher A. Seams (“Seams”) has served as a director since August
11   2015.
12           14.      Defendant Timothy J. Stultz, Ph.D. (“Stultz”) has served as a director of
13   Nanometrics since August 2007.
14           15.      Defendant Christine A. Tsingos (“Tsingos”) has served as a director since May
15   2014.
16           16.      Defendants Rhine, Lesaicherre, Brown, Seams, Stultz, and Tsingos are collectively
17   referred to herein as the “Board” or the “Individual Defendants.”
18                            FURTHER SUBSTANTIVE ALLEGATIONS
19   The Process Leading to the Transaction
20           17.      In Nanometrics and Rudolph have long eyed one-another as potential merger
21   partners. In fact, beginning in 2017, Nanometrics and Rudolph engaged in discussions concerning a
22   potential business combination between the two companies.
23           18.      While these talks were ultimately terminated, the two companies continued to
24   interact in the ordinary course of business, and discussions concerning a potential merger reemerged
25   intermittently throughout 2018.
26           19.      With both companies interested in a strategic transaction, in January 2019, Mr.
27   Rhine contacted Michael P. Plisinki, chief executive officer of Rudolph, to suggest that if Rudolph
28   were still interested in the possibility of renewing discussions, the parties should resume their
30
                                             3             Case No. _______________
31           COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                    Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 5 of 16



 1   discussions.
 2          20.        On January 28, 2019, Mr. Plisinski contacted Mr. Rhine by electronic mail, noting a
 3   recent merger of equals transaction announced in the semiconductor industry and indicating that,
 4   under the right circumstances, a merger of equals transaction between their two companies unlock
 5   stockholder value. Three days later, Plisinski and Rhine spoke by telephone on February 1, 2019 and
 6   discussed the potential benefits of merger of equals transactions generally and the potential strong fit
 7   between Rudolph and Nanometrics.
 8          21.        This interest was shared with the Nanometrics’ board of directors during regularly
 9   scheduled meetings on March 11 and 12, 2019, during which time the Nanometrics’ board of
10   directors expressed interest in a potential combination
11          22.        On March 20, 2019, Mr. Plisinski sent a proposed mutual confidentiality agreement,
12   signed by Rudolph, to Mr. Rhine, in Mr. Rhine’s role as the chairman of the Nanometrics’ board of
13   directors, in anticipation of commencing discussions concerning a possible merger of equals
14   between the two companies and related due diligence. The confidentiality agreement was signed on
15   behalf of Nanometrics and Mr. Rhine returned it to Mr. Plisinski on March 21, 2019.
16          23.        Shortly thereafter, on March 22, 2019, Nanometrics received an initial Rudolph
17   term sheet that contemplated, among other things: (i) that the transaction would be structured as an
18   all-stock merger of equals, with a wholly-owned subsidiary of Rudolph merging with and into
19   Nanometrics, with Nanometrics surviving the merger as a wholly-owned subsidiary of Rudolph; (ii)
20   economic terms to be negotiated; (iii) a governance structure that would include a declassified board
21   of directors, with Nanometrics designating the chairman of the board of directors of the combined
22   company, Rudolph designating a lead independent director if required, Rudolph designating the
23   chief executive officer of the combined company, Nanometrics designating the chairs of each of the
24   audit committee and compensation committee, and Rudolph designating the chairs of the nominating
25   and governance committee and an ad-hoc integration committee; (iv) that the headquarters of the
26   combined company would be in Wilmington, Massachusetts; (v) that the combined company’s
27   common stock would be listed on the NYSE; (vi) customary and reciprocal representations and
28   warranties, covenants, closing conditions and termination rights in the definitive agreement; and (vii)
30
                                           4             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 6 of 16



 1   that Nanometrics and Rudolph would enter into mutually acceptable standstill and exclusivity
 2   arrangements.
 3          24.       Following the receipt of the Randolph term sheet, the Nanometrics board of
 4   directors scheduled a Nanometrics board meeting to discuss the initial Rudolph term sheet and
 5   proposed merger of equals transaction for March 26, 2019. To assist in these discussions, the Board
 6   directed management to engage a financial advisor. Having already worked with Barclays during the
 7   previous attempted-merger between Randolph and Nanometrics, the Board directed management to
 8   engage Barclays as the Company’s financial advisor.
 9          25.       On March 22, 2019, Barclays provided a draft engagement letter to Nanometrics for
10   the engagement of Barclays as Nanometrics’ financial advisor in connection with a possible strategic
11   transaction with Rudolph, which Nanometrics executed on March 26, 2019.
12          26.       During the March 26, 2019 meeting of the Nanometrics board of directors, the
13   Board discussed the potential transaction, the relative changes in the financial positions and strategic
14   outlooks of Nanometrics and Rudolph since the cessation of the 2017 discussions, and the economic,
15   structural, strategic, diligence and other information and analyses that would need to be undertaken
16   by Nanometrics and its representatives and reviewed with the Nanometrics board of directors before
17   the Nanometrics board of directors could decide to proceed with any such potential transaction.
18   Following this discussion, the Nanometrics board of directors considered that a merger of equals
19   transaction could be beneficial to the Nanometrics stockholders and that the basic framework for
20   such a transaction outlined in the term sheet could be workable.
21          27.       Throughout the month of April 2019, Nanometrics and Rudolph, and their
22   respective advisors, engaged in preliminary due diligence, discussed potential timelines for the
23   transaction, and each party began preliminary efforts to gather relevant materials and populate their
24   respective electronic data rooms.
25          28.       On May 4, 2019, the Nanometrics board of directors held a telephonic meeting at
26   which members of Nanometrics management, during which time the Nanometrics management
27   reviewed Nanometrics’ business highlights, growth strategy, and revenue growth roadmap, and
28   presented Nanometrics’ financial model, including forecasts extending for three years through
30
                                           5             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 7 of 16



 1   calendar year 2021. Following this presentation, the Nanometrics board of directors discussed with
 2   Nanometrics’ management certain adjustments to the Nanometrics projections, and determined that,
 3   as so adjusted, the Nanometrics projections were the most current and predictive forecasts of the
 4   future financial performance of Nanometrics. Accordingly, the Nanometrics board of directors (i)
 5   authorized and directed Nanometrics management to share the Nanometrics projections, as so
 6   adjusted, with Rudolph, and (ii) approved Barclays’ use of the Nanometrics projections for Barclays’
 7   financial analysis.
 8          29.       Throughout the months of May and June 2019, Nanometrics and Rudolph, and their
 9   respective advisors, engaged in preliminary due diligence and negotiate the terms of the merger
10   agreement. Central to these negotiations was how the proposed that equity in the combined company
11   would be allocated. Nanometrics ultimately agreed to a 51%-49% equity split and Nanometrics as
12   the legal acquirer and that the name of the combined company could be “Nanometrics-Rudolph.”
13          30.       With the terms of the proposed transaction finalized, on June 23, 2019, the
14   Nanometrics board of directors held a telephonic meeting to consider the final terms of the proposed
15   merger of equals transaction, including the merger agreement. During the meeting, Barclays
16   presented to the Nanometrics board of directors the financial analyses of the exchange ratio of
17   0.8042 shares of Nanometrics common stock to be paid to Rudolph stockholders for each share of
18   Rudolph common stock and delivered their fairness opinion, to the effect that from a financial point
19   of view, the exchange ratio to be paid by Nanometrics in the merger was fair to Nanometrics.
20   Following the presentation by Barclays, the Nanometrics board of directors unanimously determined
21   that the merger, the merger agreement, and the other transactions contemplated thereby were
22   advisable and in the best interests of Nanometrics and its stockholders, and authorized Nanometrics’
23   management to execute the final merger agreement with Rudolph and finalize the related schedules
24   and exhibits thereto.
25          31.       The following morning, on June 24, 2019, the parties issued a joint press release
26   announcing the execution of the merger agreement.
27   The Proposed Transaction
28          32.       In a press release dated June 24, 2019, Nanometrics announced that it had entered
30
                                           6             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 8 of 16



 1   into a Merger Agreement with Rudolph.
 2         33.      The press release states in pertinent part:
 3         SAN MILPITAS, Calif. & WILMINGTON, Mass.--Nanometrics Incorporated
           (NASDAQ: NANO), a leading provider of advanced process control metrology and
 4
           software analytics, and Rudolph Technologies, Inc. (NYSE: RTEC), a leading
 5         provider of semiconductor process control systems, lithography equipment, and
           software for wafer fabs and advanced packaging facilities, today announced that they
 6         have agreed to combine in an all-stock merger of equals transaction. The merged
           company will be a premier end-to-end metrology, inspection, process control
 7         software, and lithography equipment provider for the semiconductor industry and
 8         other advanced markets.

 9         Under the terms of the agreement, which was unanimously approved by the Boards of
           Directors of both companies, Rudolph stockholders will receive 0.8042 shares of
10         Nanometrics common stock for each Rudolph share. Upon completion of the merger,
           current Nanometrics stockholders will own approximately 50% and current Rudolph
11         stockholders will own approximately 50% of the combined company.
12         Rudolph CEO Michael Plisinski will serve as Chief Executive Officer and Rudolph
           CFO Steven Roth will serve as Chief Financial Officer of the combined company,
13
           alongside a highly experienced leadership team comprised of executives from both
14         companies. The Board of Directors will be led by Nanometrics director Christopher
           Seams and will have 12 directors, consisting of six from each existing Board. The
15         combined company will be headquartered in Wilmington, Massachusetts and will
           maintain a strong presence at Nanometrics’ headquarters in Milpitas, California.
16
           Nanometrics President and Chief Executive Officer, Pierre-Yves Lesaicherre said,
17         “Nanometrics has a long history of innovation in the field of optical metrology,
18         pioneering the use of scatterometry for semiconductor process control. In recent
           years, we have established a strong position in optical critical dimension metrology,
19         enabling the ramp of advanced technology nodes by each of the major semiconductor
           manufacturers worldwide. Our merger announced today with Rudolph marks the
20         culmination of our respective businesses’ growth, diversification, and increased scale.
           We believe the combined global support organizations, technology development
21
           teams and product portfolio will create a unique, end-to-end solution provider across
22         the entire semiconductor fabrication process. The combined company will be able to
           provide improved device yield at reduced manufacturing cycle time, supporting the
23         accelerated product life cycles in the semiconductor and other advanced markets.”
24         Rudolph Chief Executive Officer, Michael Plisinski added, “This strategic transaction
           brings together two successful and complementary teams and product portfolios.
25         Nanometrics’ metrology portfolio is a strong strategic fit with Rudolph’s current
26         diversified product lines including software, inspection, metrology, and lithography.
           Our current set of products has already created integrated solutions for the advanced
27         packaging market, and we expect to develop new integrated solutions for customers
           as we are able to draw from an even larger set of products in the future. Our
28         customers are consolidating and rapidly innovating across the complete value chain
30
                                           7             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
              Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 9 of 16


         from front-end fabrication to packaging. Bringing these two successful and
 1
         complementary teams together enables us to solve our customers’ high-value
 2       problems in the years ahead. We look forward to joining forces to leverage our
         respective strengths and talented teams to benefit all stakeholders.”
 3
         Key Strategic and Financial Benefits
 4
         The merger joins together two highly complementary, leading semiconductor
 5       inspection and metrology companies. Investors, customers, employees and all
         constituents are expected to benefit from:
 6
     •   Complementary Products: Nanometrics and Rudolph have highly complementary
 7       portfolios. By bringing together front-end metrology with inspection solutions, the
 8       new company will have the opportunity to offer more comprehensive process control
         solutions to the world’s leading semiconductor device manufacturers. These served
 9       markets are also complementary, as the combined product portfolio provides tools
         and software to customers producing advanced nodes and specialty devices in the
10       front-end along with advanced packaging in the back-end. As customers continue to
         invest in more advanced process control solutions, the combined technology portfolio
11
         and established channels to these markets is expected to accelerate the ability to serve
12       both front-end and back-end markets.

13   •   Increases Served Markets: Each company currently has a semiconductor industry
         SAM of at least $1B, with additional SAM expansion opportunities of $400M to
14       $500M per company. The combination is expected to expand the companies’ served
         market opportunity to approximately $3B. With each company’s capabilities in their
15       respective served markets, the combination is expected to strengthen the combined
16       team’s opportunity to grow their share of the combined SAM and invest in future
         expansions.
17
     •   Global Scale: The combined company will have broader, global scale enabling it to
18       better invest, compete, and provide innovative services to the customer base. The
         combined company will have worldwide locations and facilities across the U.S.,
19       China, Europe, Japan, South Korea, Singapore and Taiwan, including a strong
         combined team worldwide. Nanometrics and Rudolph had in the aggregate
20
         approximately $600 million in revenue and $118 million in operating income based
21       on 2018 results. In addition, at the end of the first calendar quarter, the companies had
         in the aggregate cash and marketable securities totaling $319 million, working capital
22       of $526 million and no debt.
23   •   Strong Cash Generation: In 2017 and 2018 the companies generated a combined
         $223 million in cash flows from operating activities. The combination is expected to
24       enhance the free cash flow generation of the combined enterprise, resulting in a
25       stronger cash position to enable strategic capital deployment in order to further
         increase shareholder value.
26
     •   Increased Shareholder Value: The combined company is expected to drive long-
27       term shareholder value through cost synergies and revenue growth opportunities.
         Annual cost synergies of at least $20 million are expected, primarily from elimination
28       of duplicate public company costs, elimination of redundant facility leases, and other
30
                                         8             Case No. _______________
31       COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                   Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 10 of 16


            general administration areas. The companies expect additional potential upside from
 1
            revenue synergies through cross-selling and software modules.
 2
          THE MATERIALLY MISLEADING REGISTRATION STATEMENT PREVENTS
 3
                    STOCKHOLDERS FROM MAKING AN INFORMED DECISION
 4
            34.       On August 15, 2019, the Company filed the Registration Statement with the SEC.
 5
     As alleged herein, the Registration Statement contained material misrepresentations and omissions
 6
     of fact that render portions of the Registration Statement misleading.
 7
            35.       Designed to convince stockholders to vote in favor of the Proposed Transaction, the
 8
     Registration Statement is rendered materially misleading by the omission of information relating to
 9
     the financial advisor’s fairness opinion. This material information directly impacts the Company’s
10
     expected future value as a standalone entity, and its omission renders the statements made materially
11
     misleading and, if disclosed, would significantly alter the total mix of information available to
12
     Nanometrics stockholders.
13
     Material Omissions Concerning Management’s Financial Projections and the
14
     Financial Advisor’s Respective Financial Analyses
15
            36.       The Registration Statement describes the financial advisor’s fairness opinion and
16
     the various valuation analyses the financial advisor performed in support of its opinion. However,
17
     the description of the financial advisor’s fairness opinion and the underlying analyses omits key
18
     inputs and assumptions. Without this information, as described below, Nanometrics public
19
     stockholders are being misled as to what weight, if any, to place on the financial advisor’s fairness
20
     opinion in determining whether to vote in favor of the Proposed Transaction.           This omitted
21
     information, if disclosed, would significantly alter the total mix of information available to
22
     Nanometrics stockholders, and its absence renders the description of Barclays’s fairness opinion
23
     misleading.
24
            37.       With respect to Barclays’ Selected Comparable Company Analysis, the Registration
25
     Statement fails to disclose the individual multiples and metrics for the companies observed by
26
     Barclays in the analyses.
27
            38.       With respect to Barclays’ Discounted Cash Flow Analysis for Nanometrics, the
28
30
                                           9             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 11 of 16



 1   Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow,
 2   including EBITDA, depreciation and amortization, capital expenditures and changes in net working
 3   capital, and stock based compensation; (ii) the terminal values of Nanometrics; (iii) the individual
 4   inputs and assumptions underlying the discount rates ranging from 11.0% to 13.0% and the perpetual
 5   growth rates ranging from 2.0% to 4.0%; (iv) estimated net debt; and (v) Nanometrics’ fully diluted
 6   shares outstanding.
 7          39.       Similarly, with respect to Barclays’ Discounted Cash Flow Analysis for Rudolph,
 8   the Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash
 9   flow, including EBITDA, depreciation and amortization, capital expenditures, changes in net
10   working capital, and stock based compensation; (ii) the terminal values of Rudolph; (iii) the
11   individual inputs and assumptions underlying the discount rates ranging from 11.0% to 13.0% and
12   the perpetual growth rates ranging from 2.0% to 4.0%; (iv) estimated net debt; and (v) Rudolph’s
13   fully diluted shares outstanding.
14          40.       Without such undisclosed information, Nanometrics stockholders cannot evaluate
15   for themselves whether the financial analyses performed by the financial advisor was based on
16   reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that a
17   positive fairness opinion could be rendered in connection with the Proposed Transaction. In other
18   words, full disclosure of the omissions identified above is required in order to ensure that
19   stockholders can evaluate the extent to which financial advisor’s opinion and analyses should factor
20   into their decision whether to vote in favor of or against the Proposed Transaction.
21          41.       The omission of this information renders the statements in the “Summary of
22   Material Financial Analyses” section of the Registration Statement false and/or materially
23   misleading in contravention of the Exchange Act.
24          42.       As a result of the above-referenced misleading statements and omissions in the
25   Registration Statement, Defendants violated Sections 14(a) and 20(a) of the Exchange Act.
26          43.       Based on the foregoing disclosure deficiencies in the Registration Statement,
27   Plaintiff seeks injunctive and other equitable relief to prevent the irreparable injury that Nanometrics
28   stockholders will suffer, absent judicial intervention, if Nanometrics’ stockholders are required to
30
                                          10             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                     Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 12 of 16



 1   decide how to vote their shares without the above-referenced material misstatements and omissions
 2   being remedied.
 3                                           CLAIMS FOR RELIEF
 4                                                  COUNT I
 5     Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9
                                       Promulgated Thereunder
 6
 7             44.      Plaintiff incorporates each and every allegation set forth above as if fully set forth
 8   herein.
 9             45.      Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use
10   of the mails or by any means or instrumentality of interstate commerce or of any facility of a
11   national securities exchange or otherwise, in contravention of such rules and regulations as the
12   Commission may prescribe as necessary or appropriate in the public interest or for the protection of
13   investors, to solicit or to permit the use of his name to solicit any Proxy Statement or consent or
14   authorization in respect of any security (other than an exempted security) registered pursuant to
15   section 78l of this title.” 15 U.S.C. § 78n(a)(1).
16             46.      Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange
17   Act, provides that Registration Statement communications with stockholders shall not contain “any
18   statement which, at the time and in the light of the circumstances under which it is made, is false or
19   misleading with respect to any material fact, or which omits to state any material fact necessary in
20   order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.
21             47.      The omission of information from a Registration Statement will violate Section
22   14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted
23   information.
24             48.      Here, Defendants have issued the Registration Statement with the intention of
25   soliciting stockholder support for the Proposed Transaction. Each of the Defendants reviewed and
26   authorized the dissemination of the Registration Statement, which fails to provide critical
27   information regarding, amongst other things: (i) the Company’s financial projections; and (ii) the
28   valuation analyses of the financial advisor.
30
                                          11             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 13 of 16



 1          49.       In so doing, Defendants made untrue statements of fact and/or omitted material
 2   facts necessary to make the statements made not misleading. Each of the Individual Defendants, by
 3   virtue of their roles as officers and/or directors, were aware of the omitted information but failed to
 4   disclose such information, in violation of Section 14(a). The Individual Defendants were therefore
 5   negligent as they had reasonable grounds to believe material facts existed that were misstated or
 6   omitted from the Registration Statement, but nonetheless failed to obtain and disclose such
 7   information to Nanometrics common stockholders although they could have done so without
 8   extraordinary effort.
 9          50.       The Individual Defendants knew or were negligent in not knowing that the
10   Registration Statement is materially misleading and omits material facts that are necessary to render
11   it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all
12   of the omitted information identified above in connection with their decision to approve and
13   recommend the Proposed Transaction; indeed, the Registration Statement notes that the financial
14   advisors reviewed and discussed their financial analyses with the Board, and further states that the
15   Board considered the financial analyses provided by the financial advisors, as well as their
16   respective fairness opinions and the assumptions made and matters considered in connection
17   therewith.
18          51.       Further, the Individual Defendants were privy to and had knowledge of the
19   projections for the Company and Rudolph, and the details surrounding the process leading up to the
20   signing of the Merger Agreement. The Individual Defendants knew or were negligent in not
21   knowing that the material information identified above has been omitted from the Registration
22   Statement, rendering the sections of the Registration Statement identified above to be materially
23   incomplete and misleading. Indeed, the Individual Defendants were required to, separately, review
24   the financial advisors’ analyses in connection with their receipt of the fairness opinion, question the
25   advisors as to the derivation of fairness, and be particularly attentive to the procedures followed in
26   preparing the Registration Statement, and review it carefully before it was disseminated, to
27   corroborate that there are no material misstatements or omissions.
28          52.       The Individual Defendants were, at the very least, negligent in preparing and
30
                                          12             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                     Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 14 of 16



 1   reviewing the Registration Statement. The preparation of a Registration Statement by corporate
 2   insiders containing materially false or misleading statements or omitting a material fact constitutes
 3   negligence. The Individual Defendants were negligent in choosing to omit material information from
 4   the Registration Statement or failing to notice the material omissions in the Registration Statement
 5   upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the
 6   Individual Defendants were intricately involved in the process leading up to the signing of the
 7   Merger Agreement and the preparation of the Company’s financial projections.
 8             53.      Nanometrics is also deemed negligent as a result of the Individual Defendants’
 9   negligence in preparing and reviewing the Registration Statement.
10             54.      The misrepresentations and omissions in the Registration Statement are material to
11   Plaintiff and Nanometrics stockholders, who will be deprived of their right to cast an informed vote
12   if such misrepresentations and omissions are not corrected prior to the vote on the Proposed
13   Transaction. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
14   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
15   Defendants’ actions threaten to inflict.
                                                    COUNT II
16
17                                  Against the Individual Defendants for
                                Violations of Section 20(a) of the Exchange Act
18
19             55.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

20   herein.

21             56.      The Individual Defendants acted as controlling persons of Nanometrics within the

22   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

23   officers and/or directors of Nanometrics and participation in and/or awareness of the Company’s

24   operations and/or intimate knowledge of the false statements contained in the Registration

25   Statement, they had the power to influence and control and did influence and control, directly or

26   indirectly, the decision making of the Company, including the content and dissemination of the

27   various statements that Plaintiff contends are false and misleading.

28             57.      Each of the Individual Defendants was provided with, or had unlimited access to,

30
                                          13             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 15 of 16



 1   copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly after
 2   these statements were issued and had the ability to prevent the issuance of the statements or cause
 3   them to be corrected.
 4          58.       In particular, each of the Individual Defendants had direct and supervisory
 5   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
 6   the power to control and influence the particular transactions giving rise to the violations as alleged
 7   herein, and exercised the same. The omitted information identified above was reviewed by the
 8   Board prior to voting on the Proposed Transaction.          The Registration Statement contains the
 9   unanimous recommendation of the Individual Defendants to approve the Proposed Transaction.
10   Thus, the Individual Defendants were directly involved in the creation of the Registration Statement.
11          59.       The Registration Statement purports to describe the various issues and information
12   that the Individual Defendants reviewed and considered. The Individual Defendants participated in
13   drafting and/or gave their input on the content of those descriptions.
14          60.       By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the
15   Exchange Act.
16          61.       As set forth above, the Individual Defendants had the ability to exercise control
17   over, and did control, a person or persons who have each violated Section 14(a) and Rule 14a-9, by
18   their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these
19   defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and proximate result of
20   the Individual Defendants’ conduct, Plaintiff is threatened with irreparable harm.
21                                         PRAYER FOR RELIEF
22          WHEREFORE, Plaintiff demands judgment against defendants jointly and severally, as
23    follows:
24        a) declaring that the Registration Statement is materially misleading and contains
25            omissions of material fact in violation of Section 14(a) of the Exchange Act and Rule
26            14a-9 promulgated thereunder;
27        b) preliminarily and permanently, enjoining Defendants and their counsel, agents,
28            employees and all persons acting under, in concert with, or for them, from proceeding
30
                                          14             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 Case 5:19-cv-05625 Document 1 Filed 09/06/19 Page 16 of 16



 1            with, consummating, or closing the Proposed Transaction, unless and until Defendants
 2            disclose the material information identified above which has been omitted from the
 3            Registration Statement;
 4         c) to the extent the Proposed Transaction is consummated prior to the Court’s entry of a
 5            final judgment, awarding Plaintiff rescissory damages against the Individual
 6            Defendants, including, but not limited to, pre-judgment and post-judgment interest;
 7         d) awarding Plaintiff the costs of this action, including a reasonable allowance for the fees
 8            and expenses of Plaintiff’s attorneys and experts; and
 9         e) granting Plaintiff such further relief as the Court deems just and proper.
10                                            JURY DEMAND
11
              Plaintiff demands a trial by jury.
12
     Dated: September 6, 2019                           LEVI & KORSINSKY, LLP
13
                                                        By: /s/ Rosanne L. Mah
14                                                      Rosanne L. Mah
                                                        44 Montgomery Street, Suite 650
15                                                      San Francisco, CA 94104
                                                        Telephone: (415) 373-1671
16                                                      Facsimile: (415) 484-1294
17                                                      LEVI & KORSINSKY, LLP
                                                        Donald J. Enright (to be admitted pro hac vice)
18                                                      Elizabeth K. Tripodi (to be admitted pro hac vice)
                                                        1101 30th Street NW, Suite 115
19                                                      Washington, DC 20007
                                                        Tel: (202) 524-4290
20                                                      Fax: (202) 337-1567
                                                        Email: denright@zlk.com
21                                                              etripodi@zlk.com
22                                                      Counsel for Plaintiff
23
24
25
26
27
28
30
                                           15             Case No. _______________
31          COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
